** ANNEXATION — SCHOOL BUILDINGS — DISPOSE ** CAN A BOARD OF EDUCATION LEGALLY MOVE OR DISPOSE OF A SCHOOL BUILDING LOCATED IN A DISTRICT THAT WAS ANNEXED TO DISTRICT I-1 UNDER THE PROVISIONS OF HOUSE BILL NO. 85 (1947) LEGISLATURE? SAID BUILDING HAD NOT BEEN USED FOR PUBLIC MEETINGS OR GATHERINGS FOR A PERIOD OF A YEAR OR MORE BEFORE JULY 1, 1949 BUT GATHERINGS WERE HELD IN SAID BUILDING BEGINNING ON OR ABOUT SEPTEMBER 1, 1949 IF THE ABOVE QUESTION IS ANSWERED IN THE NEGATIVE, DOES A DANCE CONSTITUTE A PUBLIC GATHERING? ANSWER: THE SCHOOL BUILDING THAT WAS ANNEXED TO THE MCLOUD SCHOOL DISTRICT UNDER THE PROVISIONS OF HOUSE BILL NO. 85, CANNOT LEGALLY BE MOVED OR DISPOSED OF BY THE SCHOOL BOARD OF THE MCLOUD SCHOOL DISTRICT "WITHOUT A VOTE OF THE RESIDENTS OF THE ORIGINAL DISTRICT" IF SUCH BUILDING IS NOW BEING USED "AT LEAST ONCE A MONTH FOR PUBLIC GATHERINGS" WITH THE PERMISSION OF THE BOARD OF EDUCATION, EVEN THOUGH THE BUILDING WAS NOT "USED FOR PUBLIC MEETINGS OR GATHERINGS FOR A PERIOD OF A YEAR OR MORE BEFORE JULY 1, 1949"; THAT, HOWEVER, THE BUILDING MAY LEGALLY BE MOVED OR DISPOSED OF "WITHOUT A VOTE OF THE RESIDENTS OF THE ORIGINAL DISTRICT" IF THE BUILDING HAS NOT BEEN USED FOR A PUBLIC GATHERING FOR A MONTH PRIOR TO THE REMOVAL OR DISPOSITION OF THE BUILDING; AND THAT A PUBLIC DANCE IS A "PUBLIC GATHERING" IF THE BOARD OF EDUCATION OF THE DISTRICT DETERMINES THAT IT IS OF "GENERAL PUBLIC INTEREST" AND PERMITS THE BUILDING TO BE USED FOR SUCH PURPOSE.  (PUBLIC BUILDING, RENTED) CITE: 70 O.S. 7-6 [70-7-6], 70 O.S. 4-35 [70-4-35] (J. H. JOHNSON)